Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 11/12/2020 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10860781.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20  of U.S. Patent No. 10860781 can also be interpreted as claimed features in the claims 1-20 of the present application. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20  of U.S. Patent No. 10860781 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim comparison: Claimed subject matter is bold for the purpose of comparison
Present Application
U.S. Patent No. 10860781
1. A device comprising: one or more processors; a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the device to perform operations comprising: accessing a text stream source comprising a plurality of entries; determining, for the plurality of entries, unique k-skip-n-grams; executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams; based on the burst level, burst start time, and burst end time, identifying k-skip-n-grams that are currently bursting and that started within a specified time period; based on a graph of the identified k-skip-n-grams, identifying cliques where a set of texts have all words included therein; applying the burst detection algorithm over times at which feedback has occurred; and based on determined burst detections, identifying an issue where there is no overlap of cliques.




3. The device of claim 1, further comprising computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the device to perform operations comprising: aggregating the determined unique k-skip-n-grams prior to executing the burst detection algorithm to determine the burst level, burst start time, burst end time of the k-skip- n-grams.

4. The device of claim 1, wherein the graph comprises pairs of vertices connected by an edge that represents one of the k-skip-n-grams.

5. The device of claim 1, wherein the plurality of entries pertains to a computing product or service and the issue comprises a potential service issue with the computing product or service.

6. The device of claim 1, wherein the specified time period comprises a dynamic monitoring period.



8. The device of claim 1, wherein the burst detection algorithm is Kleinberg's Burst Detection Algorithm.

9. The device of claim 2, wherein the constrained z-clique is performed with z=3.

10. The device of claim 1, wherein cliques are eliminated where edges on the graph have a range of burst start time more than a predetermined amount of time.

11. The device of claim 2, wherein the constrained clique percolation is performed with two z-cliques being considered adjacent if they share z - 1 nodes and a range of the burst start time of a combined set of edges is less than a predetermined amount of time.

12. A computer-implemented method, comprising: accessing a text stream source comprising a plurality of entries; determining, for the plurality of entries, unique k-skip-n-grams; executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams; based on 




13. The method of claim 12, wherein the cliques are identified by performing constrained z-clique finding and constrained clique percolation on a graph of the identified k-skip- n-grams.

14. The method of claim 12, further comprising aggregating the determined unique k- skip-n-grams prior to executing the burst detection algorithm to determine the burst level, burst start time, burst end time of the k-skip-n-grams.

15. The method of claim 13, wherein the graph comprises pairs of vertices connected by an edge that represents one of the k-skip-n-grams.

16. The method of claim 13, wherein n=2 for the k-skip-n-grams and the constrained z-clique is performed with z=3.

17. The method of claim 12, wherein the burst detection algorithm is Kleinberg's Burst Detection Algorithm.

18. The method of claim 13, wherein cliques are eliminated where edges on the graph have a range of burst start time more than a predetermined amount of time.

19. The method of claim 13, wherein the constrained clique percolation is performed with two z-cliques being considered adjacent if they share z - 1 nodes and a range of the burst start time of a combined set of edges is less than a predetermined amount of time.

20. A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising: accessing a text stream source comprising a plurality of entries; 
performing constrained z-clique finding on a graph of the identified k-skip-n-grams; performing constrained clique percolation on the graph; identifying cliques where a set of texts have all words included therein; applying the burst detection algorithm over times at which feedback has occurred; and based on determined burst detections, identifying an issue where there is no overlap of cliques.





3. The device of claim 1, further comprising computer-readable instructions stored thereupon which, when executed by the one or more processors, cause the device to perform operations comprising: aggregating the determined unique k-skip-n-grams prior to executing the burst detection algorithm to determine the burst level, burst start time, burst end time of the k-skip-n-grams.

4. The device of claim 1, wherein the graph comprises pairs of vertices connected by an edge that represents one of the k-skip-n-grams.

5. The device of claim 2, wherein the issue comprises a potential service issue with the computing product or service.


6. The device of claim 1, wherein the specified time period comprises a dynamic monitoring period.



8. The device of claim 1, wherein the burst detection algorithm is Kleinberg's Burst Detection Algorithm.

9. The device of claim 1, wherein the constrained z-clique is performed with z=3.

10. The device of claim 1, wherein cliques are eliminated where edges on the graph have a range of burst start time more than a predetermined amount of time.

11. The device of claim 1, wherein the constrained clique percolation is performed with two z-cliques being considered adjacent if they share z−1 nodes and a range of the burst start time of a combined set of edges is less than a predetermined amount of time.

12. A computer-implemented method, comprising: accessing a text stream source comprising a plurality of entries; determining, for the plurality of entries, unique k-skip-n-grams; executing a burst detection algorithm to determine a burst level, burst start time, and burst end time of the k-skip-n-grams; based on performing constrained z-clique finding on a graph of the identified k-skip-n-grams; performing constrained clique percolation on the graph; identifying cliques where a set of texts have all words included therein; applying the burst detection algorithm over times at which feedback has occurred; and based on determined burst detections, identifying an issue where there is no overlap of cliques.

13. The method of claim 12, wherein the plurality of entries pertains to a computing product or service and the issue comprises a potential service issue with the computing product or service.

14. The method of claim 12, further comprising aggregating the determined unique k-skip-n-grams prior to executing the burst detection algorithm to determine the burst level, burst start time, burst end time of the k-skip-n-grams.

15. The method of claim 12, wherein the graph comprises pairs of vertices connected by an edge that represents one of the k-skip-n-grams.

16. The method of claim 12, wherein n=2 for the k-skip-n-grams and the constrained z-clique is performed with z=3.

17. The method of claim 12, wherein the burst detection algorithm is Kleinberg's Burst Detection Algorithm.

18. The method of claim 12, wherein cliques are eliminated where edges on the graph have a range of burst start time more than a predetermined amount of time.

19. The method of claim 12, wherein the constrained clique percolation is performed with two z-cliques being considered adjacent if they share z−1 nodes and a range of the burst start time of a combined set of edges is less than a predetermined amount of time.

20. A computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by one or more processors of a computing device, cause the computing device to perform operations comprising: accessing a text stream source comprising a plurality of entries; performing constrained z-clique finding on a graph of the identified k-skip-n-grams; performing constrained clique percolation on the graph; identifying cliques where a set of texts have all words included therein; applying the burst detection algorithm over times at which feedback has occurred; and based on determined burst detections, identifying an issue where there is no overlap of cliques.



Allowable Subject Matter
Claims 1-20 are allowed, pending the aforementioned nonstatutory obviousness-type double patenting rejection.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168